Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Arguments
The affidavit of 09/06/2022 and the corresponding remarks may show that due to the esterification process of the prior art Inaya the end products would contain less than 5% of the same fully esterified esters as taught by the process of the instant application. 
Claim 1 requires that the synthetic ester has “greater than 5% by weight a substantially fully esterified reaction product”. The term “substantially fully esterified” is not defined in the specification. The word “substantially” indicates that the product does not have to be fully esterified, with no indication of what degree of esterification is required to meet this limitation. As such, the rejection stands as previously stated as more than 5% of the esters of Inaya may be considered “substantially” fully esterified. It is noted that the affidavit does not attempt to show or prove or define the amount of substantially fully esterified esters in the reaction products of Inaya.
In addition to this due to a critical word missing from claim 1 new claim limitation it is impossible to determine or examine the required proper alkene oxide units present in the alkoxylation, please see new 112 below.
The examiner notes that the previous 112 rejections are dropped due to claim amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 7-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new claim limitation of claim 1 reads “…an alkoxylated glycerol with an average degree of alkoxylation >3 propoxylate of butoxylate repeat units…” This phrasing makes it unclear if any each or any or the following interpretations are required. A. if the total degree  of alkoxylation must contain 3 or more of the listed repeating units B. if as long as the amount of alkoxylation is above 3 and contains any or the required repeating units the limitations or met or C. there is a word or phrase missing between the number 3 and propoxylate such as “containing, consisting of, not including” which could indicate the correct interpretation of the phrasing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 7-20 and 22 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inaya et al (US 5916854).
Regarding claims 1-5 7-20 and 22, Inaya teaches a biodegradable lubricating base oil (abstract).  The base oil is made via alkoyxlation of a polyol and then esterification with a fatty acid. See column 6 lines 10-20.  The entire ester base oil is biodegradable.  The intended use includes hydraulic oils, and engine oils, see column 2 lines 55-60.
The polyol can be glycerol, trimethylol, neopentyl glycol and others.  See column 4 lines 12-20.  This is alkoxylated with propylene oxide, see column 5 lines 20-25.  The degree of alkoxylation is 5 or more, see column 6 lines 20-25.  Specifically see the “a” values which indicated the degree of alkoxylation.  The examples in table 1 have propylene oxide used as the alkoxylation catalyst 24 times or more. Table 1 also has examples of palmitic acid and other fatty acids of over 8 carbon atoms. This table is in column 19-20. This is reacted with a mixture of fatty acids. The fatty acids may be whole cut or partially whole cut. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05. The viscosity at 40C is in the range of 32-150 cSt.
The reaction may include a catalyst, and as such the process can include metathesis. See column 5 lines 65-67.  The reaction and include maleic acid, and thus the process can include maleination, see column 5 lines 1-3.  The process can include hydrogenating, see column 5 lines 10-15, and thus includes hydration.
The fatty acids include a mixture of a variety of fatty acids.  Dicarboxylic acids of up to 20 carbon atoms, see column 4 lines 20-40. Monocarboxylic of up to 12 carbons are also used in the mix. This includes both saturated and unsaturated carboxylic acids. The fatty acids may be 100% from bio-based natural sources, see column 3 lines 35-65.
The pour point of the ester base also is -20 C or lower, see column 9 lines 60-65.  
The biodegradability is over 50%, see table 1. The degradation products are nontoxic.
Other additives known in the art are used to make a fully functional lubricant including antioxidants, antiwear agents, anticorrosive agents and the like. See column 10 lines 10 to 40.
Regarding the physical properties of melting enthalpy, undercooling and cloud point. These values are the same as in the instant application as the glycerol esters are the same.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the products of the instant application and the prior art are the same. The examples of the prior art and the instant application in terms of degree of alkoxylation, starting reactants of alcohols and fatty acids are the same. The method of making the glycerol ester is the same. The method of use is the same. Other physical properties of the esters match. The process of making the esters and the catalysts match.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771